Citation Nr: 0807750	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had periods of active service from July 1972 to 
November 1972, and from April 1975 to May 1975.  He also had 
periods of service with the Army National Guard from December 
1979 to April 1995.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a June 2002 rating action by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2006, the Board denied the 
veteran's claim.  The veteran was notified of that action and 
he appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  

The Court subsequently reviewed the Board's decision and 
vacated said decision via an Order dated October 2007.  That 
Order enacted a Joint Motion for Remand to the Board, which 
included vacating the January 2006 Board decision.  The claim 
has since been returned to the Board for action in accordance 
with the instructions provided by the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported above, in January 2006, the Board denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The Board found that the veteran did not have verified 
stressors and as such, his claim for benefits was deficient.  
After reviewing the record, the Court found that the Board 
did not provide enough detail in denying the veteran's claim.  
Moreover, the Court further noted that the Board/VA should 
have developed the claim more prior to issuing a decision on 
the merits of the veteran's claim.  Hence, the Court vacated 
the Board's decision and returned the claim to the Board.  
The Board will remand the claim to the RO/AMC so that 
additional development may occur and the reported 
deficiencies noted by the Court may be corrected.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, in accordance 
with the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his stressful experiences 
while in the US Army and in the US Army 
National Guard.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements so that the veteran can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in those 
documents.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in 
an adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
his unit's set-up when he was exposed to 
"live fire".  The veteran should 
provide as much information as he can 
with respect to this exercise; i.e., his 
location at the time of the exercise, the 
time of year that it occurred, any 
response from other units around his, how 
the exercise affected him, the names of 
any individuals who served with him 
during the same exercise, etcetera.

b.  The veteran should provide as much 
detail as he possibly can with respect to 
the "back blast" incident.  The veteran 
should provide as much information as he 
can with respect to this exercise; i.e., 
his location at the time of the exercise, 
the time of year that it occurred, any 
response from other units around his, how 
the exercise affected him, the names of 
any individuals who served with him 
during the same exercise, etcetera.

c.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties while in the National Guard.  
The veteran should provide any 
information with respect to his duties, 
his location, individuals who served with 
him, the stressors he encountered, how 
the stressors have affected him, 
etcetera.

2.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
his duties, and any event he comments 
thereon.  If the NPRC and/or JSRRC is 
unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the case of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

4.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given by the VA doctor 
in November 2004 and the comments 
provided by the VA psychiatry resident in 
January 2005.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost to the veteran's 
claim.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



